                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

     WALENA BROWN                                             §
                                                              §
     vs.                                                      §            CIVIL ACTION NO. 6:17cv585
                                                              §
     COMMISSIONER, SOCIAL                                     §
     SECURITY ADMINISTRATION                                  §


                                  ORDER ADOPTING REPORT AND
                                RECOMMENDATION OF THE UNITED
                                   STATES MAGISTRATE JUDGE

           The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this action, has been presented for

consideration. The Report and Recommendation (ECF 24) recommends that the decision of the

Commissioner be affirmed and that the complaint be dismissed with prejudice. Plaintiff filed a

written objection (ECF 25) on September 3, 2019.

            Plaintiff’s objection asserts that she saw a physician on August 29, 2019, and that the

physician told her that new imaging showed an old spinal fracture. Plaintiff does not identify the

physician and she did not attach any documentation to her written objection. Plaintiff asserts a

conclusory statement that “new evidence reveals that [her] back was broken before her date last

insured, September 30, 2015.” 1

           A district court may remand the matter to the Commissioner “only upon a showing that

there is new evidence which is material and that there is good cause for the failure to incorporate

such evidence into the record in a prior proceeding.” 42 U.S.C. § 405(g). New evidence is material


1
    See Plaintiff’s Objection to the Report and Recommendation, ECF 25, at *1.

                                                          1
if there is “a reasonable possibility that it would have changed the outcome of the [ALJ]’s

determination.” Latham v. Shalala, 36 F.3d 482, 483 (5th Cir. 1994).

       Plaintiff’s written objection is not supported by any medical documentation. Further, she

does not explain how imaging in 2019 would establish that she had a fracture at least four years

ago, prior to September 30, 2015. The ALJ thoroughly considered Plaintiff’s subjective assertions

concerning her back pain and limitations, as well as the objective medical record. The objective

evidence considered by the ALJ included records from three of Plaintiff’s examining specialists

during the relevant time period: Dr. Aaron Calodney, an orthopedist, Dr. Joseph Martellotto, a

pain management specialist, and Dr. Ritesh Prasad, a physiatrist. Dr. Calodney reviewed MRI

images showing disc degeneration and determined that Plaintiff was not a surgical candidate. Dr.

Martellotto recommended conservative treatment, including aquatics therapy and medication.

Similarly, Dr. Prasad recommended a combination of medication and chiropractic care.

       Plaintiff seeks to introduce new evidence purporting to show that she suffered a spinal

fracture prior to September 30, 2015. Examination findings from an August 29, 2019 office visit,

occurring more than two years after the ALJ’s decision became final and approximately four years

after Plaintiff’s date last insured, is not probative of whether Plaintiff was disabled at the time the

Commissioner’s decision became final. See Hamilton-Provost v. Colvin, 605 Fed.Appx. 233, 238

(5th Cir. 2015).    Moreover, any subsequent deterioration of Plaintiff’s condition is not an

appropriate basis for a remand. Johnson v. Heckler, 767 F.2d 180, 183 (5th Cir. 1985). Plaintiff

has not presented new evidence that is material. The ALJ’s finding is supported by substantial

evidence.




                                                  2
        Having made a de novo review of the objection filed by Plaintiff, the findings, conclusions

and recommendation of the Magistrate Judge are correct and Plaintiff’s objection is without merit.

It is therefore

        ORDERED that the Plaintiff’s objection is OVERRULED and the Report and

Recommendation (ECF 24) is ADOPTED. The decision of the Commissioner is AFFIRMED

and this Social Security action is DISMISSED WITH PREJUDICE. It is further

        ORDERED that any motion not previously ruled on is DENIED.



       So Ordered and Signed
       Sep 10, 2019




                                                 3
